                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     &+5,6723+(5 9$7$- HW DO                                  FYBBBB
                                                                             -HSG
                                                        &DVH1RBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF
             v.
                                                        ATTORNEY PRO HAC VICE;
    :,//,$0 ' -2+1621 HW DO                        ORDER
                                                       (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
 
         I, 6WHYHQ 6 6FKROHV                     , an active member in good standing of the bar of
     ,OOLQRLV                     , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: -RKQVRQ 6LPRQ :LOOLDPV :HOOV              in the
                                                                *UHJRU\ 5 -RQHV
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California. &RFRXQVHO V&DOLIRUQLD6WDWH%DU1XPEHULV 
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       :HVW /DNH 6WUHHW                                 &HQWXU\ 3DUN (DVW 6XLWH 
    &KLFDJR ,/                                    /RV $QJHOHV &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    6VFKROHV#PZHFRP                                    *MRQHV#PZHFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                             6WHYHQ 6 6FKROHV
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 6WHYHQ 6 6FKROHV                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.
                                                             t e pa ty.

   Dated: 12/5/2019
                                                              UNITED
                                                                   D STATES DISTRICT JUDGE October
                                                                                           Occtob r 201
                                                                                              tobe  20

     PRO HAC VICE APPLICATION & ORDER
